Exhibit 10.21

 

AGREEMENT

 

This Agreement (this “Agreement”), dated as of May 10, 2013 (the “Effective
Date”) is between WPT ENTERPRISES, INC. (“WPTE”) with offices at 5700 Wilshire
Boulevard, Suite 350, Los Angeles, California 90036 and NATIONAL SPORTS
ProGRAMMING (“Fox”), with offices at 10201 West Pico Blvd., Building 103, Los
Angeles, California 90035. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and the mutual promises contained
herein, WPTE and Fox (each a “Party” and collectively the “Parties”) agree to be
bound by the following terms and conditions:

 

RECITALS

 

WHEREAS, the Parties are parties to the following agreements: (i) the Program
Production and Televising Agreement, dated as of July 25, 2008 (as amended from
time to time, the “ClubWPT Agreement”); and (ii) the Agreement, dated August 13,
2010 (as amended from time to time, the “Season 9-11 Agreement”);

 

WHEREAS, the Parties desire to amend the ClubWPT Agreement;

 

WHEREAS, WPTE desires to produce, and Fox desires to distribute on the Fox
Sports 1 programming service (“FS1”), Season One, Season Two and Season Three of
the World Poker Tour Super High Roller television Series (the “SHR”); and

 

WHEREAS, WPTE desires to produce, and Fox desires to distribute on the Fuel
programming service (or any successor) (“Fuel”) and the FSN programming service
(“FSN”), Season Twelve, Season Thirteen and Season Fourteen of the World Poker
Tour television Series (the “Tour”).

 

THEREFORE, in consideration of the premises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

SECTION I.       AMENDMENTS.

 

1)ClubWPT Amendment. WPTE and Fox agree Section 10(b) of the ClubWPT Agreement
is amended and restated as follows:

 

“In consideration of FSN’s obligations hereunder, WPTE will (i) provide FSN with
the Monthly Report within thirty (30) days of the end of the each month and (ii)
pay FSN the Fee for each month as set forth in this Section. Notwithstanding the
foregoing:

 

February 1, 2012 through February 28, 2013: If WPTE provides written notice to
FSN no later than June 30, 2012 that WPTE has made a binding, irrevocable
commitment to spend Two Million Dollars ($2,000,000) on marketing for the
Website (an “Additional Marketing Commitment”), at least One Million Five
Hundred Thousand Dollars ($1,500,000) of which is in the form of traditional
media buys, for the period between February 1, 2012 and February 28, 2013, FSN
agrees (i) that the “Fee” on Net Revenue exceeding Four Million Dollars
($4,000,000) for the period between March 1, 2012 and February 28, 2013 (the
“Season 10 Marketing Period”) shall be calculated as Twenty percent (20%) of
such Net Revenue, and (ii) that the “Fee” on Net Revenue exceeding Five Million
Dollars ($5,000,000) for the period between March 1, 2013 and February 28, 2014
(the “Season 11 Marketing Period”) shall be calculated as Twenty percent (20%)
of such Net Revenue.

 

March 1, 2013 through February 28, 2014: If WPTE provides written notice to FSN
no later than June 30, 2013 that WPTE has made a binding, irrevocable commitment
to spend an Additional Marketing Commitment for the Season 11 Marketing Period,
at least One Million Five Hundred Thousand Dollars ($1,500,000) of which is in
the form of traditional media buys, FSN agrees (i) that the “Fee” on Net Revenue
exceeding Five Million Dollars ($5,000,000) for the Season 11 Marketing Period
shall be calculated as Twenty percent (20%) of such Net Revenue, and (ii) that
the “Fee” on Net Revenue exceeding Six Million Dollars ($6,000,000) for the
period between March 1, 2014 and February 28, 2015 shall be calculated as Twenty
percent (20%) of such Net Revenue.

 

March 1, 2014 through February 28, 2017:For each of the three 12-month periods
from March 1 through February 28 beginning March 1, 2014 and ending February 28,
2017 (each a “Marketing Cycle”), if WPTE provides written notice to FSN no later
than June 30 of the applicable Marketing Cycle that WPTE has made a binding,
irrevocable commitment to spend an Additional Marketing Commitment for such
Marketing Cycle, at least One Million Five Hundred Thousand Dollars ($1,500,000)
of which is in the form of traditional media buys, FSN agrees (i) that the “Fee”
on Net Revenue exceeding Four Million Dollars ($4,000,000) for the applicable
Marketing Cycle shall be calculated as Twenty percent (20%) of such Net Revenue,
and (ii) that the “Fee” on Net Revenue exceeding Four Million Five Hundred
Thousand Dollars ($4,500,000) for the 12-month period immediately following such
Marketing Cycle shall be calculated as Twenty percent (20%) of such Net Revenue.

 

 

 



 1 

 

 

If WPTE provides notice to FSN that it will spend the Additional Marketing
Commitment in a period described above and then fails to meet the Additional
Marketing Commitment by the end of such period, WPTE will pay FSN the difference
between the Fee paid to FSN for such period and the Fee that would have been due
had WPTE not committed to the Additional Marketing Commitment. Such makeup
payment shall be due to FSN no later than thirty (30) days following the end of
such period and such makeup payment shall be FSN’s sole remedy for WPTE’s
failure to spend the Additional Marketing Commitment.”

 

SECTION II. TOUR SEASONS 12-14; SHR SEASONS 1-3.

 

1)Exhibit A attached hereto, including the Standard Terms & Conditions
(collectively, the “Series Agreement”), sets forth the terms for the production
and distribution of (a) the Tour series (the “Tour Series”) during each of the
following periods: February 1, 2014 through August 31, 2015 (“Tour Season 12”);
September 1, 2015 through August 31, 2016 (“Tour Season 13”) and September 1,
2016 through August 31, 2017 (“Tour Season 14” and with each of Tour Season 12
and Tour Season 13, each a “Tour Season” and collectively, the “Tour Seasons”),
and (b) the SHR series (the “SHR Series” and along with the Tour Series, each a
“Series”) during each of the following periods: February 1, 2014 through January
31, 2015 (“SHR Season 1”); February 1, 2015 through January 31, 2016 (“SHR
Season 2”) and February 1, 2016 through January 31, 2017 (“SHR Season 3” and
with each of SHR Season 1 and SHR Season 2, each a “SHR Season”, collectively,
the “SHR Seasons” and, along with the Tour Seasons, “Seasons”).

 

2)WPTE shall produce, and Fox shall distribute, episodes of the Tour Series and
the SHR Series for all of the respective Seasons pursuant to the terms of the
Series Agreement.

 

SECTION III. MISCELLANEOUS.

 

1)Representations and Warranties. Each Party represents, warrants and covenants
to the other Party that (a) it has the full power and authority to make and
perform this Agreement; (b) the making or performance of this Agreement does not
violate any of its agreements with any third party or any applicable law or
court order; (c) it will do nothing to interfere with or impair the other
Party’s rights in this Agreement

 

2)Indemnification. Each Party shall at all times indemnify, defend and hold
harmless the other Party, its partners and all affiliated companies thereof and
their respective officers, directors, partners, shareholders, employees, agents
and representatives from and against any claim, demand, liability or judgment,
including reasonable attorneys’ fees and court costs (“Claims”) arising out of
the breach of any representation, warranty or other obligation or provision of
this Agreement. A party seeking indemnification will give the indemnifying party
prompt notice of any claim or litigation to which indemnity may apply. Failure
to give such prompt notice will relieve the indemnifying party of its
indemnification obligations to the extent that such failure has prejudiced the
indemnifying party’s defense of such claim or litigation. The indemnifying party
shall have the right to assume and fully control the defense of any or all
claims or litigation to which its indemnity applies. The indemnified party will
cooperate fully (at the cost of the indemnifying party) with the indemnifying
party in such defense and in the settlement of such claim or litigation.

 

3)Notices. All notices from either Party to the other must be given in writing
and sent by registered or certified mail (postage prepaid and return receipt
requested), by hand or messenger delivery, by overnight delivery service, or by
facsimile with receipt confirmed, to the respective addresses of WPTE and Fox
listed in the Agreement. Fox’s notice shall provide duplicate notice to the
attention of: Senior Vice President, Business and Legal Affairs, c/o Fox Cable
Networks, Building 103, 10201 West Pico Boulevard, Los Angeles, California
90035. WPTE’s notice shall provide duplicate notice to the attention of
President, WPT Enterprises, Inc., 1920 Main Street, Suite 1150, Irvine,
California 92614. Any notice or report delivered in accordance with this Section
will be deemed given on the date actually delivered; provided that any notice or
report deemed given or due on a Saturday, Sunday or legal holiday will be deemed
given or due on the next business day. If any notice or report is delivered to
any Party in a manner which does not comply with this Section, such notice or
report will be deemed delivered on the date, if any, such notice or report is
received by the other Party.

 

4)Severability. In the event that any provision of the Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, the Agreement shall continue in full force and effect without said
provision; provided that no such severance shall be effective if it materially
changes the economic benefit of the Agreement to either Party.

 

 

 



 2 

 

 

5)Governing Law. Irrespective of the place of execution or performance, this
Agreement is to be governed by and construed in accordance with the laws of the
State of California applicable to contracts entered into and to be fully
performed therein. Any court of competent jurisdiction sitting within the State
of California, Los Angeles County, will be the exclusive jurisdiction and venue
for any dispute arising out of or relating to the Agreement. The Parties
irrevocably consent to the exclusive jurisdiction and venue of any such court,
and waive any argument that such venue is not appropriate or convenient.

 

6)Assignments. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Party; except that Fox may, without such consent, assign all such rights
and obligations to its parent company, or any affiliate or subsidiary of Fox or
in which the parent company has an ownership interest and either Party may
assign all of its rights and obligations to another entity in connection with a
merger, reorganization or sale of all or substantially all of the assets of such
Party.

 

7)Survival. The provisions of the Agreement which by their nature would
ordinarily be expected to survive termination of the Agreement (including
without limitation all indemnity, representations and warranties, payment and
confidentiality terms hereof) shall survive the execution, delivery, suspension
or termination of the Agreement or any provision hereof.

 

8)Entire Agreement; Waiver; Amendments. This Agreement and any exhibits and
schedules attached hereto, contains the full and complete understanding between
the Parties hereto regarding the subject matter hereof and supersedes and
abrogates all prior agreements and understandings, whether written or oral,
pertaining thereto, other than the ClubWPT Agreement and the Season 9-11
Agreement, each as modified herein, and cannot be modified except by a written
instrument signed by each Party hereto. No waiver of any term or condition of
the Agreement shall be construed as a waiver of any other term or condition; nor
shall any waiver of any default under the Agreement be construed as a waiver of
any other default.

 

9)Construction. The Parties have participated jointly in the negotiation and
drafting of the Agreement. In the event an ambiguity or question of intent or
interpretation arises, the Agreement shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
the Agreement.

 

10)Counterparts; Facsimile. This Agreement may be signed and accepted in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile and facsimile signatures shall be treated as original
signatures for all applicable purposes.

 

11)No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties hereto and their permitted
successors and assigns, and only in accordance with the express terms of the
Agreement.

 

 

 

ACKNOWLEDGED AND AGREED, as of the Effective Date of this Agreement specified
above.

 

    WPT ENTERPRISES, INC. NATIONAL SPORTS PROGRAMMING   owner and operator of
the Fox Sports Net   programming service     By:_________________ By:
____________________         Title: President Title: ___________________    
Date: ________________ Date: ___________________

 

 

 



 3 

 

 

EXHIBIT A

TERMS FOR PRODUCTION AND DISTRIBUTION OF WORLD POKER TOUR PROGRAMMING

 

The following terms (the “WPT Terms”) and the attached Standard Terms &
Conditions (the “STC”, and together with the WPT Terms, the “Series Agreement”)
set forth the agreement between WPTE and Fox, regarding the Tour Series and the
SHR Series. The WPT Terms must be interpreted in conjunction with the STC and is
incomplete in isolation.

 

1)Tour Series: In each Tour Season WPTE will supply to Fox a minimum of
twenty-six (26) and a maximum of fifty-two (52) fully produced and broadcast
quality sixty (60) minute (between forty-two minutes twenty-one seconds (42:21)
and forty-four minutes twenty-one seconds (44:21) of content as determined by
Fox) episodes of the Tour Series (the “Tour Episodes”) based on a 12-month Tour
Season; provided that for Tour Season 12, the minimum number of Tour Episodes
shall be 39 and the maximum number of Tour Episodes shall be 83 to reflect a pro
rata increase based on Tour Season 12’s longer duration. If WPTE elects to
supply less than the maximum number of new Tour Episodes in any Tour Season, in
weeks during which WPTE is not providing new Tour Episodes WPTE may, upon
reasonable prior notice, select previously aired episodes from such Tour Season
(the “Second-Run Tour Episodes”) to be aired by Fox as if they were new Tour
Episodes for the purposes of Sections 4, 5 and 6 below (i.e., such Second-Run
Tour Episodes will receive the Ad Time (defined in Section 4 below) and be
subject to the clearance requirements of Sections 5 and 6 below). The Tour
Episodes will highlight action from the events of the applicable Tour Season of
the World Poker Tour (“Tour Events”) presented by WPTE.

 

SHR Series: In SHR Season 1, WPTE will supply to Fox sixteen (16) fully produced
and broadcast quality sixty (60) minute (between forty-two minutes twenty-one
seconds (42:21) and forty-four minutes twenty-one seconds (44:21) of content as
determined by Fox) episodes of the SHR Series (the “SHR Episodes” and together
with Tour Episodes, “Episodes”). In each of SHR Season 2 and SHR Season 3, WPTE
will supply to Fox twenty (20) SHR Episodes. If WPTE desires to supply more than
number of new SHR Episodes set forth herein during any SHR Season, Fox and WPTE
agree to discuss in good faith increasing the number of new SHR Episodes and any
financial amendments related thereto. The SHR Episodes will highlight action
from the events of the applicable SHR Season of the World Poker Tour’s Super
High Roller Tour (“SHR Events” and together with Tour Events, “Events”)
presented by WPTE. In addition, Fox and WPTE will coordinate to telecast the
final table to the SHR Event taking place on or about August 24, 2013 (the
“August 2013 SHR Event”) on Fuel, the timing of which shall be subject to Fox’s
scheduling concerns and Fox and WPTE will discuss in good faith the live
telecast on Fuel of each subsequent SHR Event’s final table, for avoidance of
doubt, WPTE would remain responsible for the production and delivery of such
live telecasts and neither Fox nor WPTE shall have an obligation in connection
therewith (other than for the August 2014 SHR Event) other than engaging in such
good faith discussions.

 

As required for the production and delivery of all Episodes, WPTE will be
responsible and pay for all associated costs and shall provide the production
staff and all other personnel, facilities and services. Nothing in this
Agreement shall restrict WPTE from the production or unrestricted exploitation
of World Poker Tour events and programs other than the Events and the Episodes
provided for under this Agreement and FSN acknowledges that such other programs
are likely to be broadcast on other networks during the Term of this Agreement
subject to any restrictions set forth in this Agreement.

 

2)WPTE will submit each Episode in accordance with the requirements of the STC
for approval at least ten (10) days prior to such Episode’s first Telecast date
as scheduled by Fox (the “Approval Schedule”). Each Episode will be of
consistent quality with the Tour Episodes produced by WPTE and distributed
during the 2011 Tour season, provided Fox acknowledges that there will be
certain changes to the presentation of the Episodes and the SHR Episodes shall
include a new, modern set, different uses of hosts and commentators, differences
in music, and differences in story presentation, including, but not limited to,
greater focus on player profiles, prize amounts and each SHR Event’s location.

 

3)WPTE will submit each approved Episode at least five (5) business days prior
to such Episode’s first Telecast date in accordance with the requirements of the
STC (the “Delivery Schedule”).

 

 

 



 4 

 

 

4)For each Episode, WPTE will receive eight (8) thirty-second (:30) units of
commercial inventory (the “Ad Time”) in the applicable Required Telecasts (as
such term is defined in Section 6 below) and, if Fox schedules a rerun of such
Season’s Episodes, then in any clearances that occur within seven (7) days of
the first rerun of such Episode. WPTE shall have the sole right to include
billboards, in-show sponsorships and entitlements in each Episode
(“Integrations”) and to retain all revenues from such Integrations. The Ad Time
and Integrations are subject to the terms of the Agreement including the STC.
ClubWPT.com shall receive Poker E-Gaming (as defined below) category exclusivity
for all commercial inventory and Integrations appearing within the Episodes
(i.e., no other Poker E-Gaming advertiser or sponsor shall appear within an
Episode or such Episode’s commercial inventory, whether controlled by WPTE or
Fox), except that Incidental Appearances (as defined below) may appear within
the Episodes. For purposes of this Agreement, “Poker E-Gaming” shall mean all
play-for-money, membership, tutorial and play-for-free poker websites. Fox
acknowledges that certain .net poker tutorial websites (“Tutorial Sites”) may
appear incidentally in Episodes as a result of patches and hats worn by players,
promotional acknowledgements in the credits, background signage not controlled
by WPTE (if any), announcers’ descriptions of where players came from, and other
appearances approved by Fox in its reasonable discretion, so long as neither
WPTE nor any WPTE affiliate receives direct or indirect compensation for such
incidental appearance (“Incidental Appearances”); provided, however, all
Incidental Appearances shall be subject to the terms of the STC including,
without limitation, Fox’s approval rights set forth in Section 1, Section 2 and
Section 7 of the STC. Notwithstanding Fox’s approval rights set forth in Section
1, Section 2 and Section 7 of the STC, Fox shall not use such approval rights to
extract commercial benefit for itself (e.g., refuse to approve an Incidental
Appearance unless an entity purchases ad time on the network). Fox further
acknowledges and agrees that in the event that the Fox Guidelines (as defined in
Section 1 of the STC), requirements or policies change so as to preclude
ClubWPT.com Ad Time and Integrations or all Incidental Appearances as currently
contemplated under this Agreement, Fox’s exclusive rights to each Tour Episode
during such Episode’s Broadcast Period (as defined in Section 8) shall become
non-exclusive rights. WPTE shall use at least two (2) of WPTE’s eight (8) units
of Ad Time in each Episode to advertise ClubWPT.com. Without limiting the
foregoing, WPTE agrees that no Episode or unit of Ad Time, including promotions
of ClubWPT.com and Incidental Appearances, shall:

 

a.Contain any reference, whether written or otherwise, to any entity, party or
website (including, without limitation, any WPTE owned, controlled, affiliated
and/or operated website or any website owned by any parent or affiliated entity
of WPTE or under common control with WPTE or any third party website) that aids,
abets, facilitates, promotes, provides an advertisement for and/or enables any
form of wagering/gambling in the Territory (as defined below) or conducts or
facilitates any activity that is in violation of any United States Federal,
state or local law, rule or regulation;

b.Include or reference any website that aids, abets, facilitates, promotes,
provides an advertisement for or otherwise enables any wagering/gambling
activities or “links,” directly or indirectly, to or otherwise directs a viewer
to any other website that enables wagering/gambling activities in the Territory;
or

c.Aid, abet, facilitate, promote or otherwise enable any wagering/gambling
activities (e.g., by making any references to any online wagering/gambling site
or by providing a telephone number to a wagering/gambling business, etc.);

 

provided, however; if (a) WPTE desires to promote a WPTE-affiliated legalized
online real money gaming (“RMG”) site that has been licensed by the applicable
state or federal government agency to conduct such business and is otherwise in
compliance with all applicable laws and regulations, and (b) such promotion is
not prevented by Fox policy (which promotion shall be deemed in accord with Fox
policy to the extent Fox is nationally (i.e., on FS1, Fuel or the nationally
controlled portion of the FSN service but not including inventory controlled by
distributors of multi-channel programming services (“MVPDs”)) distributing
commercial inventory advertising a RMG site or nationally distributing programs
sponsored by a RMG site but not including incidental appearances of an RMG site
for which Fox does not receive direct or indirect compensation such as branding
on a race car in a race being televised by Fox or non-Fox signage in a venue
hosting an event being televised by Fox), then WPTE shall provide Fox with
notice of such desire. Within 15 days of receipt of such notice, Fox shall
notify WPTE whether WPTE can include such RMG promotion in the Tour Series and
SHR Series. If Fox rejects WPTE’s request to include such RMG promotions then
WPTE shall have the right to immediately terminate this Agreement subject to
Fox’s rights to fulfill any scheduled airings of Episodes in the 14 days
following such termination. If Fox accepts WPTE’s request to include such RMG
promotions then WPTE shall be allowed to promote such company-affiliated RMG
site in show call outs (e.g., “go to ClubWPT or WPTpoker.com where
applicable/offered with Code XYZ”) and/or in its ad inventory, provided both (i)
the integration of such promotion into the programming shall comply with Fox
telecast standards and practices requirements (e.g., state “where applicable”
and other appropriate disclosures, if any); and (ii) Fox and WPTE agree upon the
economic consideration payable to Fox which the parties shall negotiate in good
faith. Fox agrees that if Fox changes its policy to allow Fox to nationally
distribute commercial inventory advertising a RMG site or nationally distribute
programs sponsored by a RMG site, then Fox shall provide WPTE with notice no
later than five (5) days following the date such policy change goes into effect.

 

 

 



 5 

 

 

5)Tour Series: Fox shall clear each Tour Episode in accordance with the terms of
the STC as follows: (a) a main telecast (the “Main Tour Telecast”) on Fuel
between 7:00 PM and 11:00 PM (EST); and (b) a second telecast on Fuel within
seven (7) days of the Main Tour Telecast (the “Second Tour Telecast”). In
addition, Fox will use commercially reasonable efforts to clear each Tour
Episode in accordance with the terms of the STC as follows: (i) a telecast on
FSN Sunday at 8:00 PM (local time), a telecast on FSN Sunday at 11:00 PM (local
time), and a telecast on FSN Wednesday at 11:00 PM (local time) within seven (7)
days of the Main Tour Telecast (the “FSN Tour Telecasts”); and (ii) three (3)
additional clearances on FSN within seven (7) days of the Main Tour Telecast
(the “Additional FSN Tour Telecasts” and together with the Main Tour Telecast,
the Second Tour Telecast and the FSN Tour Telecasts, (the “Required Tour
Telecasts”); provided, however, if Fox changes FSN’s late night week day
programming strategy then Fox shall have the right to shift the 11:00 PM FSN
Tour Telecasts to midnight (local time). In addition, during each Tour Season,
Fox will telecast at least two “marathons” of Tour Episodes (“Tour Marathons”)
consistent with World Poker Tour episode marathons telecast on FSN in the past.
At least one Tour Marathon shall be telecast on FSN and the other Tour
Marathon(s) may be telecast on FSN, FS1 or Fuel. Without limiting Fox’s rights
set forth herein, Fox shall have the right, but not the obligation, to air Tour
Episodes on FS1 and, subject to WPTE’s agreement which shall not be unreasonably
withheld, the telecast of a Tour Episode on FS1 may be substituted for a
comparable Required Tour Telecast.

 

SHR Series: Fox shall clear each SHR Episode in accordance with the terms of the
STC as follows: (a) a main telecast (the “Main SHR Telecast”) on FS1 between
7:00 PM and 11:00 PM (EST) that, for each SHR Season, is at a consistent time
and on a consistent day of the week as specified in a notice from Fox to WPTE
sent at least 90 days prior to the Main SHR Telecast of the first SHR Episode of
the applicable SHR Season; (b) a second telecast on FS1 within seven (7) days of
the Main SHR Telecast; (c) a telecast on Fuel within seven (7) days of the Main
SHR Telecast; and (d) a telecast on FS1 after the initial run of the entire SHR
Season has been completed on the same day of the week and timeslot as the Main
SHR Telecasts during the same SHR Season unless a change in FS1’s programming
strategy requires such second run be moved to a different consistent time
between 7:00 PM and 11:00 PM (EST) on a consistent day of the week, such second
run to be telecast regardless of whether or not the term of such SHR Season has
ended (collectively, the “Required SHR Telecasts” and together with the Required
Tour Telecasts, the “Required Telecasts”). In addition, during SHR Season 2, Fox
will air at least two cycles of SHR Season 1 Episodes on Fuel and during SHR
Season 3, Fox will air at least two cycles of SHR Season 2 Episodes on Fuel.

 

Fox represents and warrants that as of the Effective Date, it intends, prior to
February 1, 2014, to launch a general multi-sport programming service which, Fox
and WPTE agree, shall have the rights and responsibilities of Fuel set forth
herein.

 

6)Fox will use commercially reasonable efforts to clear the FSN Tour Telecasts
of each Tour Episode in a minimum of 50 million homes (the “FSN Tour Clearance
Threshold”) in accordance with the terms of the STC. In addition, Fox will use
commercially reasonable efforts to clear the Additional FSN Tour Telecasts of
each Episode, in the aggregate (i.e., cumulating the clearances for all three
Additional Telecasts), in the FSN Tour Clearance Threshold in accordance with
the terms of the STC. As used in this Agreement, “commercially reasonable
efforts” shall not mean that Fox is relieved of its clearance or time placement
obligations to WPTE in order to take commercial advantage of the clearance and
time slots anticipated for airing of the Tour Episodes (e.g., deal shopping).

 

7)Distribution Fee: WPTE will pay FSN a distribution fee of $1,000,000 for each
of the periods from February 1, 2014 through January 31, 2015 (“Year 1”),
February 1, 2015 through January 31, 2016 (“Year 2”) and February 1, 2016
through January 31, 2017 (“Year 3”, and together with Year 1 and Year 2, each a
“Payment Year” and collectively, the “Payment Years”) and a distribution fee of
$580,000 for the period of February 1, 2017 through August 31, 2017 (the “Stub
Year”) (such payments, collectively, the “Distribution Fee”). The Distribution
Fee for each Payment Year shall be paid in five escalating installments as
follows: $100,000 on May 15 of the applicable Payment Year, $150,000 on August
15 of the applicable Payment Year, $250,000 on November 15 of the applicable
Payment Year, $250,000 on February 15 immediately following the applicable
Payment Year and $250,000 on April 15 immediately following the applicable
Payment Year. The Distribution Fee for the Stub Year shall be paid in four
installments as follows: $100,000 on May 15, 2017, $150,000 on August 15, 2017,
$250,000 on November 15, 2017 and $80,000 on February 15, 2018. All payments
shall be in accordance with the requirements of the STC.

 

ClubWPT Payment Offset: WPTE shall have the right to apply ClubWPT Payments (as
defined below) attributable to months in the applicable Payment Year or the Stub
Year towards payment of the Distribution Fee for such Payment Year or the Stub
Year, as applicable. If the Distribution Fee due and payable is greater than the
ClubWPT Payments available to be applied then WPTE shall be required to pay FSN
the difference (the “Balance Payment”), provided, WPTE shall have the right to
retain subsequent ClubWPT Payments attributable to months in the applicable
Payment Year or the Stub Year to the extent WPTE has made Balance Payments. For
example, if in Year 1 WPTE has made $50,000 in ClubWPT Payments at the time the
first payment of $100,000 comes due, WPTE shall only be required to pay a
Balance Payment of $50,000 and WPTE shall be entitled to deduct the Balance
Payment from WPTE’s payment of the next ClubWPT Payment. For avoidance of doubt,
WPTE cannot carry-forward ClubWPT Payments or Balance Payments from one Payment
Year to the next Payment Year or the Stub Year, provided, however, that FSN
acknowledges that ClubWPT Payments for a given month are made in the following
months pursuant to Section 10 of the ClubWPT Agreement and therefore ClubWPT
Payments for some months in a Payment Year or the Stub Year may be paid in the
months following such Payment Year or the Stub Year, and such ClubWPT Payments
shall be applied to the Distribution Fee for the recently completed Payment Year
or the Stub Year, not the month in which such ClubWPT Payments are actually
paid. For purposes of this Agreement, “ClubWPT Payments” shall mean payments of
the Fee (as such term is used in the ClubWPT Agreement) made by WPTE pursuant to
Section 10 of the ClubWPT Agreement.

 

 

 



 6 

 

 

WPTE Credit: WPTE shall receive a credit (the “Credit”) against its obligation
to make ClubWPT Payments (including those applied against the Distribution Fee)
on February 1st of each of 2014, 2015 and 2016 in consideration of WPTE’s
ongoing improvements and maintenance of the ClubWPT business; provided, however,
if WPTE fails to deliver any full SHR Season of SHR Episodes then the credit
received at the beginning of the applicable SHR Season shall be retroactively
reduced to proportionally reflect only the delivered SHR Episodes. The Credit
for February 1, 2014 shall be in an amount equal to 45% of Net Other Club
Revenue (as defined in the ClubWPT Agreement) derived from the sale of virtual
goods during SHR Season 1 but in no event (a) shall such credit be less than
$100,000 or (b) shall such credit be more than 45% of the Virtual Good Initial
Development Cost (as defined below) (i.e., $202,500). Such Credit for February
1, 2014 may be applied based on WPTE’s good faith projections for Net Other Club
Revenue derived from the sale of virtual goods during SHR Season 1 but shall be
retroactively adjusted at the conclusion of SHR Season 1 to reflect any
differences in actual performance compared to such projections. The Credit for
each of February 1, 2015 and February 1, 2016 shall be $100,000. For purposes of
this Agreement, “Virtual Good Initial Development Cost” is WPTE’s initial cost
of developing the virtual good offering for ClubWPT.com which WPTE represents is
$450,000.

 

8)Fox is hereby granted the following Telecast (as defined in the STC) rights:

 

Exclusive rights to each Tour Episode in the United States and its territories,
possessions, commonwealths and military installations (the “Territory”), from
the period beginning the Effective Date and ending on the earlier of (a) the one
year anniversary of the Main Telecast of such Episode on the Fox programming
service, and (b) the date fifteen (15) months after WPTE’s delivery of such
approved Episode to Fox (the “Tour Broadcast Period”). WPTE shall not Telecast,
and shall not permit any third party to Telecast, any Tour Episode in the
Territory at the same time as the regularly scheduled Main Tour Telecast, the
Second Tour Telecast and the Sunday 8:00 PM FSN Tour Telecast of any Tour
Episode as such schedule exists at the time WPTE enters into an agreement with a
third party to Telecast any Tour Episode.

 

Exclusive rights to each SHR Episode in the Territory, from the period beginning
the Effective Date and ending at the conclusion of SHR Season 3; provided,
however, Fox’s rights to SHR Season 1 shall expire at the conclusion of SHR
Season 2 (the “SHR Broadcast Period” and together with the Tour Broadcast
Period, “Broadcast Period”). WPTE shall not Telecast, and shall not permit any
third party to Telecast, any SHR Episode in the Territory at the same time as
any of the regularly scheduled airings of any SHR Episode described in items
(a)-(c) for the SHR Series in Section 5 of the WPT Terms as such schedule exists
at the time WPTE enters into an agreement with a third party to Telecast any SHR
Episode.

 

Notwithstanding anything in this Agreement to the contrary, WPTE shall have the
right to distribute separate and distinct Spanish-language productions (i.e.,
unique footage and not just dubs of the Episodes into Spanish) of action from
the Events from a Season in the Territory via Telecast and otherwise beginning
two (2) weeks after Fox’s debut Telecast of the final Episode of such Season.
WPTE shall have the right to distribute each Tour Episode once on Sundays via
Telecast and otherwise on the Fox Broadcasting Company affiliated stations
during the Tour Broadcast Period in the following territories: New York City,
Philadelphia, Chicago, Boston and Mid-Atlantic (Washington D.C.) (each a “Fox
Broadcast Territory”) as long as Fox is able to obtain authorization for such
distribution right from its non-owned and operated FSN affiliate in the relevant
Fox Broadcast Territory. Fox agrees to use commercially reasonable efforts to
obtain such authorization from its non-owned and operated affiliates. In the
event that any non-owned and operated FSN affiliate that receives the right to
Telecast Tour Episodes from Fox fails to air the Tour Episodes an average of
three (3) times per week over any four (4) week period (a “Non-Compliant RSN”),
WPTE shall have the right to revoke such Non-Compliant RSN’s right to Telecast
Tour Episodes if WPTE is able to directly secure clearance obligations for Tour
Episodes on another regional network within such Non-Compliant RSN’s territory
that exceeds the clearance (i.e., more airings) being provided by the
Non-Compliant RSN; provided that carriage on such replacement regional network
shall be included in Fox’s obligation to meet the FSN Tour Clearance Threshold.

 

In addition to Fox’s Telecast rights, Fox shall have the exclusive right to
distribute Episodes during such Episode’s Broadcast Period in all digital media
including, without limitation, online streaming, on-demand, and mobile
application distribution on digital platforms owned and operated by Fox or any
MVPD distributing the applicable linear network; provided that Fox shall use
commercially reasonable efforts to ensure that such digital distribution is
limited to the Territory and that Fox’s obligation to include the Ad Time in
such digital distribution shall be relieved to the extent advertising inventory
is limited or not performed or controlled by Fox. Notwithstanding the foregoing,
Fox’s exclusivity shall be subject to WPTE’s right to offer Episodes to ClubWPT
subscribers on ClubWPT digital platforms at any time seven (7) days after the
initial distribution of such Episode on Fox. Fox may also distribute portions of
the Episodes not to exceed two (2) minutes for any single clip or three (3)
minutes in the aggregate from any Episode online without territorial restriction
solely for purposes of promoting Fox’s distribution of the Episodes on FSN, FS1,
Fuel and Fox’s digital platforms.

 

 

 



 7 

 

 

WPTE reserves all rights not granted to Fox herein within and outside the
Territory. Nothing herein shall prevent WPTE from providing live online coverage
or live online streaming of the Events. In addition, WPTE may also distribute
portions of the Episodes not to exceed two (2) minutes for any single clip or
three (3) minutes in the aggregate from any Episode online without territorial
restriction solely for purposes of promoting WPTE, the Tour Events or the SHR
Events.

 

9)Fox shall have the right to use footage from Episodes not to exceed two (2)
minutes for any single clip or three (3) minutes in the aggregate from any
Episode (which may be increased by email confirmation from WPTE) for use in Fox
Sports Media Group’s other sports and entertainment programming (e.g., editing
and repackaging the footage from an Event for use in sports magazine-style
programming) without territorial restriction.

 

10)Fox will provide promotion for the Tour Series and SHR Series on FSN, FS1 and
Fuel in national commercial inventory promoting the Series and ClubWPT.com (the
“Promotional Ads”) with an annual average value of at least $1,500,000 (based on
Fox’s rate card for such networks) during each twelve-month period between
February 1, 2014 and August 31, 2017, prorated for partial twelve-month periods
and with a minimum annual value of at least $1,000,000 during each such full
twelve-month period, the allocation of such media to be determined by Fox in its
sole discretion. WPTE shall be responsible for producing and delivering the
Promotional Ads to Fox. The Parties will mutually agree upon the allocation of
the Promotional Ads between the Series and ClubWPT.com.

 

11)Fox must provide WPTE on a weekly basis available ratings information for the
Telecasts of each Tour Episode. Fox must provide WPTE with overnight ratings
information for the Telecasts of each SHR Episode.

 

12)The parties shall negotiate for future rights to the Series during the period
from December 15, 2016 to February 15, 2017 (the “Negotiation Period”) in
accordance with the requirements of the STC.

 

 

 



 8 

 

 

STANDARD TERMS & CONDITIONS

 

WPTE agrees to produce and license to Fox all rights and furnish all services in
connection with the Series as described in the Agreement of which this STC forms
a part. Defined Terms not defined in this STC shall have the meaning set forth
in the WPT Terms.

 



1.      PRODUCTION. WPTE will produce and deliver, at its sole cost, each
Episode to Fox, complete and suitable for broadcasting. Each Episode will
conform to all Fox approvals, as set forth below, and to all applicable Fox
creative, format, commercial and technical standards and guidelines including
those set forth in the Fox Supplier Information Booklet provided by Fox to WPTE,
as may be revised from time to time (collectively, “Fox Guidelines”). At all
times, Fox has the right of prior approval over all key elements of each
Episode, including, without limitation, approval over: content; video; audio;
graphic elements; special effects; talent; format; title; music; sequence; size
and placement of program credits; and the dismissal or replacement of any key
element. Furthermore, all drop-ins, promos, sponsorship elements, commercial
mentions and/or product placements within any Episodes are subject to Fox prior
written approval. Fox will exercise its right of approval in a good faith manner
and consistent with similar network programming. WPTE will provide access to and
information about the production of the Episodes to the Fox programming
executive designated to oversee the production of the Episodes (“Programming
Executive”). The Episodes, as supplied by WPTE, will not constitute infomercial
programming nor contain any infomercials within such Episodes. WPTE may not
alter, edit, change or adjust any Fox-supplied graphics, if any, without prior
written approval from Fox. At the request of WPTE, Fox may also provide, in its
discretion, music, special effects and Fox microphone flags. Fox retains all
ownership rights to such materials and elements, including, but not limited to,
all copyrights and trademarks. WPTE will not use any material or elements
provided by Fox in any way or for any purpose other than as authorized by Fox.
Fox has the unlimited right to edit, augment and otherwise adapt the Episodes
solely for format purposes and as otherwise provided herein, subject to the
rights granted to WPTE herein to have included in the Episodes WPTE-designated
Ad Time. WPTE will provide closed-captioned text on line 21 of each Episode, as
required by Federal law.

 

2.     APPROVAL. WPTE shall submit each Episode, including all Ad Time to be
included by WPTE as set forth in Section 7 of this STC, for review and approval,
on DVD, to the Fox Programming Department at 10201 W. Pico Blvd., Building 103,
Suite 4252, Los Angeles, CA 90035, no later than as required in the Approval
Schedule. Fox shall examine each of the delivered Episodes to determine if each
complies with all applicable Fox Guidelines. In the event Fox determines, in its
sole discretion, that any Episode does not meet the Fox Guidelines in any
respect, Fox shall, without waiver of any other remedy, have the right, in its
sole discretion, to: (i) refuse to broadcast such Episode; (ii) inform WPTE of
any and all deficiencies in detail, and, if time permits, WPTE shall rectify
such problems at WPTE’s sole cost and resubmit for Fox’s approval, within the
time advised by Fox, an acceptable revised Episode complying with Fox’s
requested changes; or (iii) if WPTE has been afforded the opportunity to correct
problems as set forth in (ii) above and has failed to do so or if time
constraints do not allow enough time for WPTE to attempt to correct such
problems, then Fox

 

may attempt to correct the problem and bill WPTE for any reasonable costs
incurred in connection with any such attempt and/or correction, such costs to be
reimbursed by WPTE within fourteen (14) days of receipt of an appropriate
invoice. All costs of delivering the Episodes to Fox in the required form and at
the specified location shall be the sole cost and expense of WPTE. Any use by
WPTE of the Fox logo in connection with any Episode or any use of the Fox name
in connection with any publicity or marketing of the Series including, without
limitation, for all press releases, must receive Fox prior approval.
Notwithstanding Fox’s approvals at its “sole discretion” where indicated, Fox
acknowledges and agrees that all approvals shall be made in good faith and in a
manner consistent with general policy applied to similar network programming.

 

3.      DELIVERY. Once approved by Fox, WPTE shall deliver each approved Episode
to Fox at FS1 Media Center, 10201 W. Pico Boulevard. Building 101, Room 105, Los
Angeles, California 90064, Attention: Adriana Becerra on Beta SP (via Federal
Express or other overnight delivery service) or satellite feed - NTSC (as
requested by Fox) with an accompanying email toFDMediaCenter@fox.com no later
than as set forth in the Delivery Schedule. Upon Fox’s request, WPTE will
concurrently deliver a DVD copy of each Episode to the Programming Executive.
WPTE acknowledges that Fox will permanently retain all Episode tapes and copies
of satellite feeds delivered by WPTE in the Fox library vaults. WPTE will
deliver, along with the delivery of each Episode, the Fox standard delivery
requirements delineated in the Fox Guidelines. Such delivery requirements will
include, without limitation, title elements, music cue sheets, and all
promotional material required by Fox.

 

4.      EXPENSES AND CLEARANCES. WPTE is solely responsible for all costs and
expenses related to every Episode including, but not limited to: (i) all costs
for materials, sponsored elements, the production staff, the personnel, the
facilities, the services and all other costs required to produce each Episode;
(ii) all necessary fees payable to any participants or owners of footage used
within any Episode; (iii) all releases for the use of the names, likenesses,
trademarks, service marks or other intellectual property of the individuals,
entities and Events depicted in the Episodes; (iv) acquiring the necessary
exclusive rights and licenses for production and distribution of the Episodes;
and (v) obtaining all necessary rights, underlying rights, and all music
licenses (including without limitation any and all master recording and
synchronization rights) for music contained within the Episodes. Fox shall not
be obligated to make any payment to WPTE or anyone else related to any Episode,
its underlying material or on account of Fox’s exploitation of the Episodes as
permitted herein.

 

5.     RIGHTS. Fox’s rights to the Episodes within the Territory during the
applicable Broadcast Period shall be to distribute, transmit, exhibit, license,
advertise, duplicate, promote, perform, telecast and otherwise exploit, and to
permit the distribution and other exploitation of, each Episode

 

 

 



 1 

 

 

and its constituent elements, by all means of Telecast (as defined below) on the
Fox programming services, without limitation as to the number of exhibitions and
uses unless specified in the Agreement. “Telecast” shall mean any means of
distribution on a “linear programming service” via standard or non-standard
television technology, whether presently existing or hereafter developed,
including, without limitation, via free over-the-air television, basic, tier
and/or premium cable distribution, direct broadcast satellite television
(“DBS”), subscription television (“STV”), multi-point distribution systems
(“MDS”), multiple multi-point distribution systems (“MMDS”), local multi-point
distribution systems (“LMDS”), satellite master antennae television systems
(“SMATV”), open video system (“OVS”), television receive-only (“TVRO”), closed
circuit television, and, to the extent similar to the cable distribution
business model of the Fox programming service, interactive TV, airline, cruise
ships, restaurant and hotel/motel distribution, narrow and broadband services,
video dial tone, and via Fox Sports Net’s video programming service currently
known as “Fox Deportes” (or any successor network), and by any manner or system
of payment. The foregoing shall include, without limitation, Fox’s right to
Telecast Episodes, from time to time, as filler programming (an Episode Telecast
in less than its entirety (but not re-edited)); provided, however, any cost or
expense incurred in connection with such Episode modification or re-purposing
shall be assumed by Fox. In connection with filler programming, Fox shall have
no obligation to WPTE with regard to Ad Time. The exclusivity, if any, granted
to Fox herein shall preclude WPTE from licensing or otherwise granting to any
person, corporation, partnership, or other entity, any right to Telecast any
Episode, portion thereof or any specific Event featured in an Episode, within
the Territory during the applicable Broadcast Period, except as may be
specifically set forth in the Agreement. Fox, its assignees and affiliates,
shall have the right, without any payment, and may grant others the right, to
reproduce, print, publish or disseminate in all manners and media now known or
subsequently developed without regard to territory limitations, promotion for
the Series, the name, likeness, voice and biographical information concerning
each person appearing in or connected with the Series, brief portions of
Episodes, as well as the names, logos, trademarks and other identities of WPTE,
and of any other entities associated with WPTE to advertise, promote, publicize
and distribute the Series and Fox’s exploitation thereof, as well as to
advertise, promote and publicize Fox’s programming services, but not as a direct
endorsement of any other product or services; provided, however, should WPTE be
subject to any restrictions in connection with the use of specific materials
(e.g., images to which WPTE does not have promotional usage rights), Fox will
observe such restrictions provided it receives reasonable advance written notice
thereof. WPTE, at Fox’s request, will deliver at no charge existing slides,
photos and other publicity and promotional materials reasonably available to or
under the control of WPTE. Except as set forth in Section 1 of the STC with
respect to Fox materials and elements and subject to the rights granted in this
Agreement, the Episodes, including all elements thereof and rights contained
therein, are and shall remain the exclusive property of WPTE under United States
copyright, trademark and all other applicable laws and any rights not granted
herein shall be reserved by WPTE.

 

6.      DISTRIBUTION. Fox shall use commercially reasonable efforts to Telecast
the FSN Tour Telecasts and, in the aggregate, the Additional FSN Tour Telecasts,
of each Episode in the FSN Tour Clearance Threshold on regional sports networks
carrying FSN programming (“Regionals”). Fox shall use commercially reasonable
efforts to clear the Required Telecasts during the applicable telecast
timeslots, if any. If Fox does not achieve the FSN Tour Clearance Threshold,
then Fox shall use commercially reasonable efforts to provide additional
Telecasts for the particular Tour Episode within seven days of the originally
scheduled Telecast for such Tour Episode at no charge to WPTE until the FSN Tour
Clearance Threshold is met and, if such Telecast that did not achieve the FSN
Tour Clearance Threshold was required to be cleared during a particular
timeslot, then Fox shall use commercially reasonable efforts to provide such
additional Telecasts during a time period similar to such timeslot or as close
to such timeslot as reasonably practicable. The Required Telecasts schedule may
be preempted by exceptional, non-recurring programming commitments imposed by
third parties that are part of broader high priority programming packages of the
applicable Fox network, or live event programming. If the Main Tour Telecast or
a Required SHR Telecast is preempted, Fox shall use commercially reasonable
efforts to provide additional Telecasts of such Episode during a time period
similar to or as close to the Main Tour Telecast timeslot or the Required SHR
Telecast timeslot as the case may be for the particular preempted Episode within
seven days of the originally scheduled Telecast for such Episode at no charge to
WPTE. Fox has the right to replay each Episode on the Regionals, FS1 and/or Fuel
at various times without restriction as to the number of airings.

 

7.     SPONSORSHIP/ADVERTISING INVENTORY. In consideration of all rights and
duties granted in this Agreement, WPTE will receive the Ad Time in the Telecast
of each Episode for the promotion of ClubWPT.com and products and services of
advertisers solicited by WPTE. All solicitations and sales proposed by WPTE of
Ad Time and the content of all Integrations, Incidental Appearances, Promotional
Ads commercials, billboards, features, signage and promotions (including,
without limitation, ClubWPT.com advertising and signage, banners, mentions, and
other promotion that WPTE is permitted to insert in any Episode (e.g., on
persons’ bodies featured in the Episodes, hats, clothing, in the site
background, etc.)) are subject to (i) Federal Communications Commission
regulations and all other applicable federal and state regulations, (ii) News
Corporation and Fox advertising regulations, telecast standards and practices
policies, and (iii) Fox’s prior approval, which shall be exercised in a good
faith manner and consistent with similar network programming. WPTE is prohibited
from including within the Episodes any tobacco advertising. Unless otherwise set
forth in this Agreement, WPTE may not include within the Episodes or the Ad Time
(1) any hard liquor/spirits/distilled beverages advertising or promotion, (2)
any casino, sports book, online gambling, lottery or any other gambling
advertising or promotion or any poker or other casino, gaming or gambling
tutorial advertising or promotion, other than Fox-approved Integrations for the
casino hosting each Event, (3) any advertisements or promotions that may
constitute “calls to action” for cable or satellite subscribers to demand
carriage of any programming

 

 

 



 2 

 



 

service from their cable operator or satellite provider, (4) any advertisements
or promotions for any cable or broadcast entity, including, without limitation,
ABC, TNT, CSTV, ESPN, ESPN2, ESPN.com, or ESPN Radio, or any affiliated
entities, or (5) any per inquiry and/or direct response spots, without Fox’s
prior written approval, which Fox may withhold in its sole discretion. Fox
agrees that as of the Effective Date, casino Integrations that are similar to
the casino Integrations contained in Season 8 of the Series are deemed
Fox-approved Integrations. All WPTE-proposed Integrations, advertisements,
sponsors, promotions, billboards and features for inclusion within any Episode
must be submitted in writing to and approved in writing by Fox in a timely
manner prior to the first Telecast of such Episode. To ensure inclusion within
the Episodes, all WPTE advertisements must (A) satisfy Fox’s technical delivery
requirements delineated in the Fox Guidelines, (B) be delivered in position on
the master Beta SP tapes delivered to Fox for Telecast with full program audio
on channels 1 and 2, unless an alternative video/audio source is agreed to by
Fox and WPTE, and (C) consist of an assortment of commercial advertisements
appropriate for the number of spots to be aired. In the event that WPTE
advertisements are not properly delivered in a timely manner (unless due to
Fox’s negligence (e.g., untimely approvals)), Fox shall have no obligation to
Telecast such advertisements. WPTE must fill all the Ad Time. WPTE may not
authorize any third party to sell any Ad Time without Fox’s prior written
approval, such approval not to be unreasonably withheld, although Fox
acknowledges that WPTE may hire an agent to approach sponsors about purchasing
the Ad Time. WPTE shall communicate to Fox those commercial sponsors sold so as
to avoid any duplication in the sales effort.

 

8..      PAYMENT. Except to the extent offset by ClubWPT Payments, the
Distribution Fee shall be remitted to the following location, with written
notice of payment faxed to Fox, attention Josh Oakley (fax no. (310) 969-8153),
on the date of payment:

National Sports Programming

File #55434

Los Angeles, CA 90012

 

Fox must receive payment of the Distribution Fee pursuant to the dates set forth
in the Agreement regardless of the date WPTE receives an invoice from Fox. If
any payment of the Distribution Fee is not received on or before the specified
due date, Fox may elect to suspend future Telecasts of any and all Episodes.

 

9.      RIGHT OF NEGOTIATION. During the Negotiation Period WPTE will negotiate
in good faith with Fox for WPTE’s grant of rights to episodes of the Series in
the following year using commercially reasonable efforts to reach an agreement
as soon as practicable. The obligations of WPTE under this Section will survive
any termination of this Agreement by Fox as a result of a breach by WPTE.
Nothing in this Section is meant to imply nor shall be construed to create an
exclusive right of negotiation during the Negotiation Period.

 

10.     REPRESENTATIONS AND WARRANTIES. WPTE acknowledges that Fox’s rights in
this Agreement are

 

valuable and unique. WPTE represents, warrants and covenants to Fox that:

(i)        (a) it has the full power and authority to make and perform this
Agreement; (b) it has (or will have when the relevant programming is made
available to Fox) the right to grant the license to distribute the Series, the
Ad Time and the Promotional Ads purported to be granted in this Agreement; (c)
the making or performance of this Agreement does not violate any of its
agreements with any third party or any applicable law or court order; (d) the
rights acquired by Fox, and its use of those rights, will not infringe on or
violate any copyright, trademark, right of privacy, publicity or other literary
or dramatic or any other right of any third party; (e) it will do nothing to
interfere with or impair Fox’s rights in this Agreement; and (f) it will provide
to Fox upon request any documents (such as agreements with participants and
sites) that confirm WPTE has obtained the necessary rights to perform this
Agreement;

(ii)       neither the Ad Time, the Promotional Ads, the Series nor any of the
elements or material contained within specific Episodes thereof will: (a)
infringe on or violate any person’s or entity’s right of privacy or publicity or
other personal property right of any third party; (b) libel, slander or
otherwise defame or disparage any third party, or violate any of their
copyright, trademark, service mark or moral rights; or (c) violate any
applicable law; and

(iii)     WPTE will not grant any rights inconsistent with the rights granted to
Fox by this Agreement.

 

Fox represents and warrants to WPTE that it has the right to enter into this
Agreement and to perform all of its obligations hereunder.

 

11.      INDEMNIFICATION.

 

     (a)     WPTE shall at all times indemnify, defend and hold harmless Fox,
its partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders, employees, agents and representatives from
and against any claim, demand, liability or judgment, including reasonable
attorneys’ fees and court costs (“Claims”) arising out of the breach of any
representation, warranty or other obligation or provision of this Agreement or
arising out of the use, distribution, licensing or sublicensing of the Series,
the Promotional Ads or the Ad Time in accordance with this Agreement, arising
out of the ClubWPT.com business and the promotion thereof, arising out of the
content of the Series to the extent that such Claim is based upon alleged libel,
slander, defamation, invasion of the right of privacy, or violation or
infringement of copyright, literary or music rights or otherwise arising out of
the content of the Series as furnished by WPTE to Fox. This indemnity shall
survive termination of this Agreement.

 

     (b)     Fox shall at all times indemnify, defend and hold harmless WPTE,
its partners and all affiliated companies thereof and their respective officers,
directors, partners, shareholders, employees, agents and representatives from
and against any Claim arising out of any breach of representation, warranty or
other obligation or provision hereof, arising out of the use, distribution,
licensing or sublicensing of the Series by Fox not in accordance with this
Agreement, resulting from the editing or repackaging of footage from the
Episodes pursuant to Section 9 or arising

 

 

 



 3 

 

 

out of any material added by Fox to the Series. This indemnity shall survive
termination of this Agreement.

     (c)    A party seeking indemnification will give the indemnifying party
prompt notice of any claim or litigation to which indemnity may apply. Failure
to give such prompt notice will relieve the indemnifying party of its
indemnification obligations to the extent that such failure has prejudiced the
indemnifying party’s defense of such claim or litigation. The indemnifying party
shall have the right to assume and fully control the defense of any or all
claims or litigation to which its indemnity applies. The indemnified party will
cooperate fully (at the cost of the indemnifying party) with the indemnifying
party in such defense and in the settlement of such claim or litigation.

     (d)   WPTE represents, warrants and covenants that it has or will secure
prior to delivery of the initial Episode the following insurance: (i) Commercial
General Liability: Such insurance shall be on an occurrence basis providing
single limit coverage in an amount of not less than $1,000,000 per occurrence
and shall include coverage for, but not limited to premises/operations,
products/completed operations, contractual, independent contractors, broad form
property damage, personal injury and fire legal liability. The policy shall not
contain any intra-insured exclusion as between insured persons or organizations
but shall include coverage for liability assumed under this Agreement as an
“insured contract.” The Certificate Holders (as defined below) shall be added as
additional insureds and coverage shall be primary to and not contributory with
any similar insurance carried by Certificate Holders; (ii) Umbrella/Excess
Liability: Limits of liability of at least $4,000,000 per occurrence for a total
limit of not less than $5,000,000 including primary commercial general
liability; (iii) Worker’s Compensation: Worker’s compensation and employers
liability insurance with a limit of liability for “Coverage B” of at least
$1,000,000 each occurrence, covering all personnel employed either directly or
by way of contract from any payroll service provider utilized. All statutory
limits must be provided. Such policy of insurance shall contain a waiver of
subrogation in favor of the Certificate Holders; and (iv) Errors & Omissions
Liability: Limits of liability of at least $5,000,000 per occurrence and
$5,000,000 annual aggregate for a period of three years with a deductible not to
exceed $100,000 or such reasonable and customary deductible amounts to be
approved by Fox. Such Errors & Omissions Liability insurance policy shall add
the Certificate Holders as additional insureds. Such Errors & Omissions
Liability insurance will respond to any claims arising from the production or
exhibition of any Series episode including without limitation, liabilities for
infringement or misappropriation of any persons intellectual property rights
(including without limitation, copyright, trademarks, patents, trade secrets,
know-how and other present and future property and/or proprietary rights of a
similar nature), rights of publicity or rights of privacy, and false
advertising. The insurance certificate should read as follows: Fox Sports Net,
Inc., Fox Sports 1, LLC, Fox Entertainment Group, Inc., Twentieth Century Fox
Film Corporation, News America, Inc., Fox Broadcasting Co., Twentieth Century
Fox Home Entertainment, their parents, divisions, subsidiaries, affiliated
companies, officers, directors, and employees (collectively, the “Certificate
Holders”) are included as additional insureds. All insurance required above
shall be with companies duly licensed to transact business in California, and
maintaining during the policy term a “general policy holders rating” of at

 

least an A or better, V, or such other rating, as may be required by Fox. No
such policy shall be cancelable or subject to modification except after thirty
(30) days prior written notice to Fox. A copy of the certificate of insurance
may be faxed directly to the Fox Risk Management department at (310) 369-2177.
The telephone number for the Risk Management Department is (310)-369-1025.
However, an original must be mailed to Fox Entertainment Group, Inc., P.O. Box
900, Beverly Hills, California 90213, Attention: Risk Management (FAB/120).

 

12.      MISCELLANEOUS.

(a)    WPTE has no authority to bind Fox to any agreements or other obligations,
and will not attempt to do so. WPTE and Fox are independent contractors, and
nothing in this Agreement shall be deemed to create any partnership, joint
venture or agency relationship. As between each other, each party is fully
responsible for all persons and entities it employs or retains, except as
otherwise specifically provided in this Agreement.

(b)    WPTE shall conform with Title 47 of the United States Code Sections 507
and 317 concerning broadcast matter and disclosures required thereunder, insofar
as those Sections apply to persons furnishing program material for television
broadcasting, including the requirements set forth in the Fox Guidelines.
Without limiting the foregoing, WPTE hereby certifies and agrees that it has no
knowledge of any information relating to the Series that requires disclosure
under Sections 507 and/or 317, that it will promptly disclose to Fox any such
information of which it hereafter acquires knowledge and that it shall not,
without Fox’s prior written approval, include in any Episode any matter for
which any money, service, or other valuable consideration (as such terms are
used in Sections 507 and/or 317) is directly or indirectly paid, accepted from,
charged to or promised by a third party.

(c)    If the delivery or Telecast of any Episode should be prevented or
canceled due to any act of God, threat or act of terrorism, inevitable accident,
strike or other labor dispute, fire, riot or civil commotion, government action
or decree, inclement weather, failure of technical, production or television
equipment or for any other reason beyond the control of WPTE or Fox, then
neither WPTE nor Fox shall be obligated in any manner to the other with respect
to such Episode(s), but all other rights Fox may have in this Agreement shall
remain in effect and shall not be affected in any manner.

(d)    Fox may terminate this Agreement if WPTE: (i) makes or has made a
material misrepresentation; (ii) breaches a material obligation and such breach
is not cured within a reasonable period of time; provided, however, that in no
event shall the time to cure exceed five (5) days after receipt of written
notice from Fox; or (iii) seeks relief under any bankruptcy statute, is placed
in receivership or makes any assignment for the benefit of creditors. Fox’s
right to terminate this Agreement in any such instance shall be in addition to
any other rights or remedies it may have under this Agreement or at law. In the
event Fox terminates this Agreement pursuant to this Section, Fox may continue
to Telecast the Episodes during the applicable Broadcast Period with no
obligation to Telecast WPTE-designated commercial inventory.

(e)    WPTE may terminate this Agreement if Fox: (i) makes or has made a
material misrepresentation; (ii) breaches a

 

 

 

 4 

 

material obligation and such breach is not cured within a reasonable period of
time; provided, however, that in no event shall the time to cure exceed five (5)
days after receipt of written notice from WPTE; or (iii) seeks relief under any
bankruptcy statute, is placed in receivership or makes any assignment for the
benefit of creditors. WPTE’s right to terminate this Agreement in any such
instance shall be in addition to any other rights or remedies it may have under
this Agreement or at law.

(f)    Except as specifically set forth herein, if either party breaches any
provision of the Agreement, the damage, if any, caused to the other thereby will
not be irreparable or otherwise sufficient to entitle a party to injunctive or
other equitable relief. A party’s rights and remedies in any such event shall be
strictly limited to the rights set forth in this Agreement and the right, if
any, to recover monetary damages in an action at law.

(g)    All notices from either party to the other must be given in writing and
sent by registered or certified mail (postage prepaid and return receipt
requested), by hand or messenger delivery, by overnight delivery service, by
facsimile with receipt confirmed, to the respective addresses of WPTE and Fox
listed in this Agreement. Fox’s notice shall provide duplicate notice to the
attention of: Senior Vice President, Business and Legal Affairs, c/o Fox Cable
Networks, Building 103, 10201 West Pico Boulevard, Los Angeles, California
90035. Any notice or report delivered in accordance with this Section will be
deemed given on the date actually delivered; provided that any notice or report
deemed given or due on a Saturday, Sunday or legal holiday will be deemed given
or due on the next business day. If any notice or report is delivered to any
party in a manner which does not comply with this Section, such notice or report
will be deemed delivered on the date, if any, such notice or report is received
by the other party.

(h)    Each party hereby agrees to execute any and all further documents that
are necessary and proper to carry out the purposes of this Agreement.

(i)    The failure or inability of either party to enforce any right hereunder
will not waive any right with respect to other or future rights or occurrences.

(j)      This Agreement contains the entire understanding of the parties. It
supersedes all prior written or oral agreements and understandings pertaining to
the subject matter of this Agreement and cannot be modified except by a written
instrument signed by both parties.

(k)    This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of California, without reference to conflict of law
provisions. Each party irrevocably and unconditionally: (i) submits to the
general jurisdiction of the federal and state courts located in Los Angeles
County, California; (ii) agrees that any action or proceeding concerning this
Agreement will be brought exclusively in such courts; and (iii) waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding in any such court
was brought in an inconvenient court and agrees not to claim or plead the same.

(l)    Neither this Agreement nor any of the rights or obligations hereunder may
be assigned by either party without the prior written consent of the other
party; except that Fox may, without such consent, assign this Agreement or any
or all of its rights or obligations hereunder to its parent

 

a company, or any affiliate, subsidiary, or partnership in which itself or the
parent company has an ownership interest (e.g., Fox may assign all rights
related to the SHR Series to Fox Sports 1, LLC), and either Party may assign
this Agreement or any or all of its rights or obligations hereunder to another
entity in connection with a merger, reorganization or sale of all or
substantially all of the assets of such Party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, and no other person shall
have any right, benefit or obligation under this Agreement as a third party
beneficiary or otherwise.

(m)    Any provisions in this Agreement found by a court to be void or
unenforceable shall not affect the validity or enforceability of any other
provisions in this Agreement.

(n)    Except as required by law (in each case with confidential treatment
requested and such disclosure limited to such information and such portions of
the Agreement that the disclosing party is advised by counsel as legally
required to be disclosed), each party to this Agreement shall keep this
Agreement confidential and neither party shall promulgate, publish, or otherwise
disseminate the terms, provisions, or substance of this Agreement other than to
the officers, directors, attorneys, insurance agents, and accountants of the
parties hereto.

(o)    This Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute together one and
the same document. Any signature page of any such counterpart, or any electronic
facsimile thereof, may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement, and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

 

 



 5 

